DETAILED ACTION
Response to Amendment
The amendment and corresponding arguments filed on 5/13/2022 have been entered.  Claims 1, 9, 13, 16 and 19 have been amended.  No claims have been cancelled or added.  Claims 1-20 are currently pending in this application, with claims 1, 9 and 16 being independent.  This Action is made FINAL.

	Response to Arguments
Applicant’s argument filed 5/13/2022 with respect to the objection of claims 13 and 19 for minor informalities is persuasive.  This objection is withdrawn.
	
Applicant’s arguments with respect to claim limitations “the data signal corresponding to an unanswered emergency call” and “transmit the message to the phone number associated with the data signal corresponding to the unanswered emergency call” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Information Disclosure Statement
The information disclosure statement(s) submitted on 5/13/2022 has been considered by the Examiner and made of record in the application file.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over South (US PG Publication 2019/0357032), in view of Gellens (US PG Publication 2016/0029197).
	
Regarding claim 1, South teaches an emergency system for sending outbound messages, the system comprising: 
a data ingestion module to receive a data signal comprising a location and a phone number
([0071] - Location information received from user devices associated with individuals known to the system 200 may be processed
[0072] - Each of the positions 506, 508 may be accompanied by brief information associated with the individual, including phone number
([0072] indicates positions from received locations determined in [0071] are received from user devices, along with their associated phone number)); 
a web server to:
provide a user interface comprising a map and a signal indicator
([0054] - The user devices periodically transmit their current location to the system 200, where the location information may be determined via different types of radio signals
[0074] - Administrative user interface 500 is displayed on a tablet computer 520 or other mobile device, including a map 402, that is accessed via a web browser
Fig. 5A – Map 402 includes location signals 506
([0074] indicates that web browser accessed via the administrative user interface displays map 402, which, as illustrated in Fig. 5A, includes locations 506 determined from location signals, the type of which are described in [0054])), 
the signal indicator positioned on the map at the location of the data signal
(FIG. 5A – See locations 506 displayed on map 402 over administrative user interface 500 
(Fig. 5A illustrates locations 506 determined from location signals described in [0054] are positioned on map 402)); and 
receive a user selection of a geographic region on the map
([0048] - Movement of the center point of the geo-fence may be performed manually by an administrator with appropriate access to the system
FIG. 5 illustrates graphical map 402 showing a geo-fence 502
([0048] indicates administrator manually selects the geo-fence, the geo-fence, as illustrated in Fig. 5, included on the map 402 that is accessible via the web browser, as indicated in [0074])), 
wherein the location of the data signal is inside the selected geographic region
([0047] - The processor 210 may receive location information describing the locations of the user devices 130. The processor 210 may determine a position of an individual within the geo-fence based on the location information
([0047] indicates locations within the geo-fence are determined, where the location signals are received from the user devices, as indicated in [0054])); and
a messaging interface to: 
receive the selected geographic region from the web server, the selected geographic region associated with a message
([0048] - Movement of the geo-fence may trigger the transmission of emergency information messages to individuals now within the geo-fence. Such movement of the center point of the geo-fence may be performed manually by an administrator with appropriate access to the system
[0074] - The administrative user interface, including map 402, may be accessed on a tablet computer or other mobile device via a web browser 
([0048] indicates administrator manually selects the geo-fence, the geo-fence defining which of the user devices receives the message, the selected geo-fence included in map 402 that is accessed via the web interface, as indicated in [0074])); 
determine that the location of the data signal is inside the selected geographic region
([0047] - The processor 210 may receive location information describing the locations of the user devices 130. The processor 210 may determine a position of an individual within the geo-fence based on the location information
([0047] indicates locations within the geo-fence are determined, where the location signals are received from the user devices, as indicated in [0054])); 

South does not teach
the data signal corresponding to an unanswered emergency call and transmit the message to the phone number associated with the data signal corresponding to the unanswered emergency call.
	In the same field of endeavor, Gellens teaches the limitations not taught by South, including	
the data signal corresponding to an unanswered emergency call and transmit the message to the phone number associated with the data signal corresponding to the unanswered emergency call
([0215] - If the central service 160-h is experiencing a high volume of calls and unable to provide a human operator to answer the call, the terminal 110-h may receive a SIP STATUS 486 (Busy) message that includes telematics metadata (instructing the terminal 110-h to communicate to the user that the data was received at the central service 160-h, for example). In certain examples, the telematics metadata may also communicate other useful information to the user through terminal 110-h, including a message that emergency services have been dispatched (or are in the area of the user handling other incidents and will subsequently attend to the user) or an instruction to remain in the vehicle).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of South, which includes sending messages to mobile devices in response to receiving an emergency call, to include Gellens’ teaching of sending messages to mobile devices in response to receiving an emergency call, including an unanswered emergency call, for the benefit of having the user of the mobile device still receive assurance that their location and information about the emergency was received at the emergency service (see [0215]).

Regarding claim 2, South, in view of Gellens, teaches the system of claim 1.
South further teaches 
wherein the data signal is one of 
a plurality of data signals received by the data ingestion module
([0054] - The user devices periodically transmit their current location to the system 200, where the location information may be determined via different types of radio signals 
([0054] indicates a plurality of user device location data signals are received by the system 200)), 
a portion of the plurality of data signals having locations inside the selected geographic region
([0047] - The processor 210 may receive location information describing the locations of the user devices 130 within the geo-fence based on the location information), and 
the messaging interface is configured to transmit the message to at least a subset of the portion of the plurality of data signals having locations inside the selected geographic region
([0048] - The geo-fence may trigger the transmission of emergency information messages to individuals now within the geo-fence).

Regarding claim 3, South, in view of Gellens, teaches the system of claim 2.
South further teaches
wherein a second one of the plurality of data signals received by the data ingestion module corresponds to an answered emergency call
([0087] - The environment 980 further includes an emergency dispatcher 982 at a public safety answering point (“PSAP”) who receives emergency (911) calls from individuals 120. The emergency dispatcher 982 utilizes a workstation 983 to access location and other information about the individual 120 making the call
([0087] indicates the received signals pertain to one of a plurality of emergency calls, which include at least a second emergency call)), 
the second one of the plurality of data signals comprising a second location inside the selected geographic region and a second phone number, and the messaging interface does not transmit the message to the second phone number
([0100] – During an emergency situation, fewer than all of the registered individuals of the situation are alerted, for example, to reduce communication traffic.  If the building is particularly large and nature of the emergency can be contained to a floor, only users on that floor need be notified
([0100] indicates fewer user devices of the user devices that are still within the geo-fence, such as the users not on the floor of a building within the geo-fence, are not notified, the user devices, as indicated in [0038], including at least a second mobile telephone having an associated phone number)).

Regarding claim 4, South, in view of Gellens, teaches the system of claim 1.
South further teaches 
 wherein the messaging interface is configured to transmit the message as a short message service (SMS) message
([0073] - The operator 410 may connect and communicate with one or more specific individuals or small groups believed to be proximate to or distant from the emergency, via SMS text messages).

Regarding claim 5, South, in view of Gellens, teaches the system of claim 1.
South further teaches 
wherein the web server is further to receive the message to transmit to the phone number from the user
([0057] - The user interface from which the administrator sends the messages may be a web interface).

Regarding claim 6, South, in view of Gellens, teaches the system of claim 1.
South further teaches 
wherein the web server is further to provide, in the user interface, a plurality of selectable message segments, and the message comprises at least one of the message segments selected by the user
([0057] - An administrator of the system 200 may be alerted to the incoming emergency information at an administrator user interface and manually cause the system to transmit push messages to selected or pre-selected user devices. The user interface from which the administrator sends the messages may be a web interface
([0057] indicates the user interface is the web interface and is used to select pre-selected user devices for the message)).

Regarding claim 7, South, in view of Gellens, teaches the system of claim 1.
South further teaches 
 
wherein the data ingestion module is to receive a second data signal comprising a second location and a second phone number after the web server receives the user selection of the geographic region
([0071] Location information received from user devices associated with individuals known to the system 200 may be processed to determine which of the user devices are within the geo-fence 502
[0072] - Each of the positions 506, 508 may be accompanied by brief information associated with the individual, updated in real time that includes phone number
([0072] indicates the system receives locations and associated phone numbers of the plurality of user devices, including at least a second user device with a second phone number, located within the selected geo-fence)), and the messaging interface is to:
determine that the location of the second data signal is inside the selected geographic region
([0071] Location information received from user devices associated with individuals known to the system 200 may be processed to determine which of the user devices are within the geo-fence 502); and 
transmit the message to the second phone number
([0057] - The system 200 transmits the emergency information to the user devices within the geo-fence, for example, as a push message
(All the user/mobile devices, which include the at least the second user device with the second phone number, located within the selected geo-fence, receive the message)).

Regarding claim 9, South teaches a method for sending outbound messages from an emergency system, the method comprising: 
receiving a data signal comprising a location and a phone number
([0071] - Location information received from user devices associated with individuals known to the system 200 may be processed
[0072] - Each of the positions 506, 508 may be accompanied by brief information associated with the individual, including phone number
([0072] indicates positions from received locations determined in [0071] are received from user devices, along with their associated phone number)); 
providing a user interface comprising a map and a signal indicator
([0054] - The user devices periodically transmit their current location to the system 200, where the location information may be determined via different types of radio signals
[0074] and FIG. 5A - Administrative user interface 500 is displayed on a tablet computer 520 or other mobile device, including a map 402, that is accessed via a web browser
([0074] indicates that web browser accessed via the administrative user interface displays map 402, as illustrated in Fig. 5A, along with locations 506 determined from location signals, as indicated in [0054])),
the signal indicator positioned on the map at the location of the data signal
(FIG. 5A – See locations 506 displayed on map 402 over administrative user interface 500 
(Fig. 5A illustrates locations 506 determined from location signals described in [0054] are positioned on map 402)); 
receiving a user selection of a geographic region on the map
([0048] - Movement of the center point of the geo-fence may be performed manually by an administrator with appropriate access to the system
FIG. 5 illustrates graphical map 402 showing a geo-fence 502
([0048] indicates administrator manually selects the geo-fence, the geo-fence, as illustrated in Fig. 5, included on the map 402 that is accessible via the web browser, as indicated in [0074])), 
wherein the location of the data signal is inside the selected geographic region
([0047] - The processor 210 may receive location information describing the locations of the user devices 130. The processor 210 may determine a position of an individual within the geo-fence based on the location information
([0047] indicates locations within the geo-fence are determined, where the location signals are received from the user devices, as indicated in [0054])); 
receiving a message associated with the geographic region
([0057] - The system 200 transmits the emergency information to the user devices within the geo-fence, for example, as a push message, where, for instance, when the system 200 receives information about an emergency, an administrator of the system 200 may be alerted to the incoming emergency information at an administrator user interface and manually cause the system to transmit push messages to selected or pre-selected user devices
([0057] indicates the administrator, when they are alerted, receives emergency message information associated with the geo-fence)); 
determining that the location of the data signal is inside the selected geographic region
([0047] - The processor 210 may receive location information describing the locations of the user devices 130. The processor 210 may determine a position of an individual within the geo-fence based on the location information
([0047] indicates locations within the geo-fence are determined, where the location signals are received from the user devices, as indicated in [0054])).

South does not teach
the data signal corresponding to an unanswered emergency call and transmitting the message to the phone number associated with the data signal corresponding to the unanswered emergency call.
	In the same field of endeavor, Gellens teaches the limitations not taught by South, including	
the data signal corresponding to an unanswered emergency call and transmitting the message to the phone number associated with the data signal corresponding to the unanswered emergency call
([0215] - If the central service 160-h is experiencing a high volume of calls and unable to provide a human operator to answer the call, the terminal 110-h may receive a SIP STATUS 486 (Busy) message that includes telematics metadata (instructing the terminal 110-h to communicate to the user that the data was received at the central service 160-h, for example). In certain examples, the telematics metadata may also communicate other useful information to the user through terminal 110-h, including a message that emergency services have been dispatched (or are in the area of the user handling other incidents and will subsequently attend to the user) or an instruction to remain in the vehicle).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of South, which includes sending messages to mobile devices in response to receiving an emergency call, to include Gellens’ teaching of sending messages to mobile devices in response to receiving an emergency call, including an unanswered emergency call, for the benefit of having the user of the mobile device still receive assurance that their location and information about the emergency was received at the emergency service (see [0215]).

Regarding claim 10, South, in view of Gellens, teaches the method of claim 9.
South further teaches 
wherein the data signal is one of a plurality of data signals
([0054] - The user devices periodically transmit their current location to the system 200, where the location information may be determined via different types of radio signals 
([0054] indicates a plurality of user device location data signals are received by the system 200)), 
a portion of the plurality of data signals having locations inside the selected geographic region
([0047] - The processor 210 may receive location information describing the locations of the user devices 130 within the geo-fence based on the location information), 
the method further comprising:
identifying at least a subset of the portion of the plurality of data signals having locations inside the selected geographic region
([0047] - The processor 210 may determine a position of an individual within the geo-fence based on the location information); and 
transmitting the message to phone numbers associated with the subset of the portion of the plurality of data signals
([0048] - The geo-fence may trigger the transmission of emergency information messages to individuals now within the geo-fence).

Regarding claim 11, South, in view of Gellens, teaches the method of claim 9.
South further teaches
wherein a second one of the plurality of data signals corresponds to an answered emergency call
([0087] - The environment 980 further includes an emergency dispatcher 982 at a public safety answering point (“PSAP”) who receives emergency (911) calls from individuals 120. The emergency dispatcher 982 utilizes a workstation 983 to access location and other information about the individual 120 making the call
([0087] indicates the received signals pertain to one of a plurality of emergency calls, which include at least a second emergency call)), 
the second one of the plurality of data signals comprising a second location inside the selected geographic region and a second phone number, wherein the message is not transmitted to the second phone number
([0100] – During an emergency situation, fewer than all of the registered individuals of the situation are alerted, for example, to reduce communication traffic.  If the building is particularly large and nature of the emergency can be contained to a floor, only users on that floor need be notified
([0100] indicates fewer user devices of the user devices that are still within the geo-fence, such as the users not on the floor of a building within the geo-fence, are not notified, the user devices, as indicated in [0038], including at least a second mobile telephone having an associated phone number)).

Regarding claim 12, South, in view of Gellens, teaches the method of claim 9.
South further teaches 
wherein the message is a short message service (SMS) message
([0073] - The operator 410 may connect and communicate with one or more specific individuals or small groups believed to be proximate to or distant from the emergency, via SMS text messages).

Regarding claim 13, South, in view of Gellens, teaches the method of claim 9.
South further teaches 
 further comprising: 
providing, in the user interface, a plurality of selectable message segments
([0057] – Administrator alerted of incoming emergency information at an administrator user interface and manually causes the system to transmit push messages to selected or pre-selected user devices. The user interface from which the administrator sends the messages may be a web interface
([0057] - web interface is used to select pre-selected user devices for the message)); and 
receiving a user selection of one of the plurality of selectable message segments, wherein the message associated with the geographic region comprises the selected message segment
([0057] - An administrator of the system 200 may be alerted to the incoming emergency information at an administrator user interface and manually cause the system to transmit push messages to selected or pre-selected user devices. The user interface from which the administrator sends the messages may be a web interface
([0057] indicates the user interface is the web interface and is used to select pre-selected user devices for the message)).

Regarding claim 14, South, in view of Gellens, teaches the method of claim 9.
South further teaches 
further comprising: 
receiving a second data signal comprising a second location and a second phone number after receiving the user selection of the geographic region
([0071] Location information received from user devices associated with individuals known to the system 200 may be processed to determine which of the user devices are within the geo-fence 502
[0072] - The screen 500 may be displayed to the operator 410 to visualize positions and movements of the individuals in relation to the location of emergency situation 404 in real time. Each of the positions 506, 508 may be accompanied by brief information associated with the individual, updated in real time that includes phone number
(The system receives locations and phone numbers of a plurality of user devices, include at least a second user device with a second phone number, located within the selected geo-fence)); 
determining that the location of the second data signal is inside the selected geographic region
([0071] Location information received from user devices associated with individuals known to the system 200 may be processed to determine which of the user devices are within the geo-fence 502); and
transmitting the message to the second phone number
([0057] - The system 200 transmits the emergency information to the user devices within the geo-fence, for example, as a push message
(All the user/mobile devices, which include the at least the second user device with the second phone number, located within the selected geo-fence, receive the message)).

Regarding claim 16, South teaches 
a non-transitory computer-readable storage medium storing instructions that, when executed by a processor
([0096] - The term “computer-readable medium” shall also be taken to include any medium that is capable of storing, encoding, or carrying a set of instructions for execution by the machine and that causes the machine to perform any one or more of the methodologies of the present application. The term “computer-readable medium” shall accordingly be taken to include, but not be limited to include, without limitation, hard disks, floppy disks, flash memory, digital video disks (DVDs), RAM, ROM, and the like), cause the processor to: 
receive a data signal comprising a location and a phone number
([0071] - Location information received from user devices associated with individuals known to the system 200 may be processed
[0072] - Each of the positions 506, 508 may be accompanied by brief information associated with the individual, including phone number
([0072] indicates positions from received locations determined in [0071] are received from user devices, along with their associated phone number)); 
provide a user interface comprising a map and a signal indicator
([0054] - The user devices periodically transmit their current location to the system 200, where the location information may be determined via different types of radio signals
[0074] and FIG. 5A - Administrative user interface 500 is displayed on a tablet computer 520 or other mobile device, including a map 402, that is accessed via a web browser
([0074] indicates that web browser accessed via the administrative user interface displays map 402, as illustrated in Fig. 5A, along with locations 506 determined from location signals, as indicated in [0054])), 
the signal indicator positioned on the map at the location of the data signal
(FIG. 5A – See locations 506 displayed on map 402 over administrative user interface 500 
(Fig. 5A illustrates locations 506 determined from location signals described in [0054] are positioned on map 402)); 
receive a user selection of a geographic region on the map
([0048] - Movement of the center point of the geo-fence may be performed manually by an administrator with appropriate access to the system
FIG. 5 illustrates graphical map 402 showing a geo-fence 502
([0048] indicates administrator manually selects the geo-fence, the geo-fence, as illustrated in Fig. 5, included on the map 402 that is accessible via the web browser, as indicated in [0074])), 
wherein the location of the data signal is inside the selected geographic region
([0047] - The processor 210 may receive location information describing the locations of the user devices 130. The processor 210 may determine a position of an individual within the geo-fence based on the location information
([0047] indicates locations within the geo-fence are determined, where the location signals are received from the user devices, as indicated in [0054])); 
receive a message associated with the geographic region
([0057] - The system 200 transmits the emergency information to the user devices within the geo-fence, for example, as a push message, where, for instance, when the system 200 receives information about an emergency, an administrator of the system 200 may be alerted to the incoming emergency information at an administrator user interface and manually cause the system to transmit push messages to selected or pre-selected user devices
([0057] indicates the administrator, when they are alerted, receives emergency message information associated with the geo-fence)); 
determine that the location of the data signal is inside the selected geographic region
([0047] - The processor 210 may receive location information describing the locations of the user devices 130. The processor 210 may determine a position of an individual within the geo-fence based on the location information
([0047] indicates locations within the geo-fence are determined, where the location signals are received from the user devices, as indicated in [0054])).
South does not teach
the data signal corresponding to an unanswered emergency call
and 
transmit the message to the phone number associated with the data signal corresponding to the unanswered emergency call.
In the same field of endeavor, Gellens teaches the limitations not taught by South, including
the data signal corresponding to an unanswered emergency call and 
transmit the message to the phone number associated with the data signal corresponding to the unanswered emergency call
([0215] - If the central service 160-h is experiencing a high volume of calls and unable to provide a human operator to answer the call, the terminal 110-h may receive a SIP STATUS 486 (Busy) message that includes telematics metadata (instructing the terminal 110-h to communicate to the user that the data was received at the central service 160-h, for example). In certain examples, the telematics metadata may also communicate other useful information to the user through terminal 110-h, including a message that emergency services have been dispatched (or are in the area of the user handling other incidents and will subsequently attend to the user) or an instruction to remain in the vehicle).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of South, which includes sending messages to mobile devices in response to receiving an emergency call, to include Gellens’ teaching of sending messages to mobile devices in response to receiving an emergency call, including an unanswered emergency call, for the benefit of having the user of the mobile device still receive assurance that their location and information about the emergency was received at the emergency service (see [0215]).


Regarding claim 17, South, in view of Gellens, teaches the computer-readable storage medium of claim 16.
South further teaches 
wherein the data signal is one of a plurality of data signals
([0054] - The user devices periodically transmit their current location to the system 200, where the location information may be determined via different types of radio signals 
([0054] indicates a plurality of user device location data signals are received by the system 200)), 
a portion of the plurality of data signals having locations inside the selected geographic region
([0047] - The processor 210 may receive location information describing the locations of the user devices 130 within the geo-fence based on the location information), and 
the instructions further cause the processor to: 
identify at least a subset of the portion of the plurality of data signals having locations inside the selected geographic region
([0047] - The processor 210 may determine a position of an individual within the geo-fence based on the location information); and 
transmit the message to phone numbers associated with the subset of the portion of the plurality of data signals
([0048] - The geo-fence may trigger the transmission of emergency information messages to individuals now within the geo-fence).

Regarding claim 18, South, in view of Gellens, teaches the computer-readable storage medium of claim 17.
South further teaches 
wherein a second one of the plurality of data signals corresponds to an answered emergency call
([0087] - The environment 980 further includes an emergency dispatcher 982 at a public safety answering point (“PSAP”) who receives emergency (911) calls from individuals 120. The emergency dispatcher 982 utilizes a workstation 983 to access location and other information about the individual 120 making the call
([0087] indicates the received signals pertain to one of a plurality of emergency calls, which include at least a second emergency call)), 
the second one of the plurality of data signals comprising a second location inside the selected geographic region and a second phone number, wherein the message is not transmitted to the second phone number
([0100] – During an emergency situation, fewer than all of the registered individuals of the situation are alerted, for example, to reduce communication traffic.  If the building is particularly large and nature of the emergency can be contained to a floor, only users on that floor need be notified
([0100] indicates fewer user devices of the user devices that are still within the geo-fence, such as the users not on the floor of a building within the geo-fence, are not notified, the user devices, as indicated in [0038], including at least a second mobile telephone having an associated phone number)).

Regarding claim 19, South, in view of Gellens, teaches the computer-readable storage medium of claim 16.
South further teaches 
 wherein the instructions further cause the processor to: 
provide, in the user interface, a plurality of selectable message segments
providing, in the user interface, a plurality of selectable message segments
([0057] – Administrator alerted of incoming emergency information at an administrator user interface and manually causes the system to transmit push messages to selected or pre-selected user devices. The user interface from which the administrator sends the messages may be a web interface
([0057] - web interface is used to select pre-selected user devices for the message)); and 
receive a user selection of one of the plurality of selectable message segments, wherein the message associated with the geographic region comprises the selected message segment
([0057] - An administrator of the system 200 may be alerted to the incoming emergency information at an administrator user interface and manually cause the system to transmit push messages to selected or pre-selected user devices. The user interface from which the administrator sends the messages may be a web interface
([0057] indicates the user interface is the web interface and is used to select pre-selected user devices for the message)).

Regarding claim 20, South, in view of Gellens, teaches the computer-readable storage medium of claim 16.
South further teaches 
wherein the instructions further cause the processor to: 
receive a second data signal comprising a second location and a second phone number after receiving the user selection of the geographic region
([0071] Location information received from user devices associated with individuals known to the system 200 may be processed to determine which of the user devices are within the geo-fence 502
[0072] - Each of the positions 506, 508 may be accompanied by brief information associated with the individual, updated in real time that includes phone number
([0072] indicates positions from received locations determined in [0071] are received from a plurality of user devices that include at least a second user device, along with their associated phone number)); 
determine that the location of the second data signal is inside the selected geographic region
([0071] Location information received from user devices associated with individuals known to the system 200 may be processed to determine which of the user devices are within the geo-fence 502); and 
transmit the message to the second phone number
([0057] - The system 200 transmits the emergency information to the user devices within the geo-fence, for example, as a push message
(All the user/mobile devices, which include the at least the second user device with the second phone number, located within the selected geo-fence, receive the message)).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over South, in view of Gellens, and further in view of Petite (US PG Publication 2019/0098480).
	
Regarding claim 8, South, in view of Gellens, teaches the system of claim 7. 
South, in view of Gellens, does not teach
wherein the message is associated with a notification time period, and messaging interface is further to determine that the second data signal arrived before the notification time period elapsed.
In the same field of endeavor, Petite teaches the limitations not taught by South, in view of Gellens, including
wherein the message is associated with a notification time period, and messaging interface is further to determine that the second data signal arrived before the notification time period elapsed
([0121] - In addition to the mobile telephone device depicted in FIG. 1, the personal emergency message transceiver 124 can be a variety of different types of communication devices, including a smartphone, such as a Blackberry®, iPhone®, and Android® device, a tablet computer, such as an iPad®, PlayBook.sup.m4, and an Android® tablet, or a portable computer, such as a laptop, netbook, or other portable electronic device capable of communicating with the personal emergency message transceiver 124
[0128] - The emergency message application be configured to provide the user with control over the types of emergency messages received, the emergency message application can provide the user with control over time parameters for when messages are received. The user can configure the emergency message application to provide certain types of emergency messages at certain times of the day. The user can configure the emergency message application to provide emergency messages regarding traffic only during the morning rush hour and afternoon rush hour, emergency messages regarding thunderstorms and tornados only in the evening, and all other types of emergency messages at any time during the day. Additionally, the emergency message application can be configured to receive certain types of emergency messages based upon the location of the user. The emergency message application can be configured to provide emergency messages regarding earthquakes when the smartphone based personal emergency message transceiver 124 is in California, and emergency messages regarding tornadoes when the smartphone based personal emergency message transceiver 124 is in Kansas
([0128] indicates emergency messages are sent based on a message reception time parameter, the message received additionally based on location data from a device indicating a location of the device is within a particular location, but only during a message reception time period, before the message reception time period expires, where, as indicated in [0121], the messages are able to be received by a plurality of mobile devices that include at least a second mobile device having an associated second location data)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of South, in view of Gellens, which includes transmitting emergency messages to a plurality of devices in particular location, to include Petite’s teaching of transmitting emergency messages to a plurality of devices in particular location, only during an emergency notification period, for the benefit of providing a user with control over the types of emergency messages received and control over time parameters for when the emergency messages are received (see [0128]).
	
Regarding claim 15, South, in view of Gellens, teaches the method of claim 14. 
South, in view of Gellens, does not teach
wherein the message is associated with a notification time period, the method further comprising: determining that the second data signal arrived before the notification time period elapsed.
In the same field of endeavor, Petite teaches the limitations not taught by South, in view of Gellens, including
wherein the message is associated with a notification time period, the method further comprising: determining that the second data signal arrived before the notification time period elapsed
([0121] - In addition to the mobile telephone device depicted in FIG. 1, the personal emergency message transceiver 124 can be a variety of different types of communication devices, including a smartphone, such as a Blackberry®, iPhone®, and Android® device, a tablet computer, such as an iPad®, PlayBook.sup.m4, and an Android® tablet, or a portable computer, such as a laptop, netbook, or other portable electronic device capable of communicating with the personal emergency message transceiver 124
[0128] - The emergency message application be configured to provide the user with control over the types of emergency messages received, the emergency message application can provide the user with control over time parameters for when messages are received. The user can configure the emergency message application to provide certain types of emergency messages at certain times of the day. The user can configure the emergency message application to provide emergency messages regarding traffic only during the morning rush hour and afternoon rush hour, emergency messages regarding thunderstorms and tornados only in the evening, and all other types of emergency messages at any time during the day. Additionally, the emergency message application can be configured to receive certain types of emergency messages based upon the location of the user. The emergency message application can be configured to provide emergency messages regarding earthquakes when the smartphone based personal emergency message transceiver 124 is in California, and emergency messages regarding tornadoes when the smartphone based personal emergency message transceiver 124 is in Kansas
([0128] indicates emergency messages are sent based on a message reception time parameter, the message received additionally based on location data from a device indicating a location of the device is within a particular location, but only during a message reception time period, before the message reception time period expires, where, as indicated in [0121], the messages are able to be received by a plurality of mobile devices that include at least a second mobile device having an associated second location data)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of South, in view of Gellens, which includes transmitting emergency messages to a plurality of devices in particular location, to include Petite’s teaching of transmitting emergency messages to a plurality of devices in particular location, only during an emergency notification period, for the benefit of providing a user with control over the types of emergency messages received and control over time parameters for when the emergency messages are received (see [0128]).


	Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scott, et al (US PG Publication 20100190468), hereafter Scott, teaches a method of providing location information in an emergency.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.










 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641


	



/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641